           Case 1:18-cv-02902-SDA Document 42 Filed 10/18/19 Page 1 of 2




                  ABRAMS INSTITUTE FOR FREEDOM OF EXPRESSION

                                          Yale Law School
                                                                      October 18, 2019


Via ECF
The Honorable Stewart D. Aaron
United States Magistrate Judge
Daniel P. Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007

        Re:        The New York Times Company et al. v. United States Bureau of Alcohol, Tobacco,
                   Firearms, and Explosives, 18 Civ. 2902 (SDA)

Dear Judge Aaron:

       We write on behalf of the parties in the above-referenced action, in accordance with the
Court’s September 20, 2019, endorsement of the parties’ previous status letter.

        As previously noted, Plaintiffs are satisfied with the records produced by the Bureau of
Alcohol, Tobacco, Firearms, and Explosives (“ATFE”) in response to their Freedom of
Information Act (“FOIA”) request. The parties will meet and confer regarding the question of
attorney fees, and propose that they submit a joint status report by November 18, 2019. By that
time, they hope to have fully resolved this matter.




   P. O . B O X   208215,   N E W H AV E N , C O N N E C T I C U T   06520-8215 •     FA C S I M I L E   203 432-2064
                     COURIER ADDRESS           127    WA L L S T R E E T, N E W H AV E N , C T   06511
  Case 1:18-cv-02902-SDA Document 42 Filed 10/18/19 Page 2 of 2



                                                                               Page 2 of 2

We thank the Court for its consideration of this matter.

                         Respectfully submitted,

                                      By: /s/
                                         Charles Crain, Supervising attorney
                                         MEDIA FREEDOM AND INFORMATION
                                           ACCESS CLINIC
                                         ABRAMS INSTITUTE
                                         Yale Law School
                                         P.O. Box 208215
                                         New Haven, CT 06520-8215
                                         Tel: (203) 436-5824
                                         Fax: (203) 432-3034
                                         Email: charles.crain@yale.edu


                                          GEOFFREY S. BERMAN
                                          United States Attorney for the
                                          Southern District of New York

                                      By: /s/
                                         EMILY BRETZ
                                         Assistant U.S. Attorney
                                         86 Chambers Street, Third Floor
                                         New York, New York 10007
                                         Telephone: (212) 637-2777
                                         Facsimile: (212) 637-2702
                                         Emily.Bretz@usdoj.gov
